5/28/2019                           Apple claims it isn’t scanning
                        Case 1:19-cv-03539-PKC                     customers’
                                                            Document      19-1faces, Filed
                                                                                     after teen sues for $1 billion
                                                                                              05/28/19         Page - The1Verge
                                                                                                                           of 3




    APPLE      POLICY      US & WORLD                                                                                             57

    Apple claims it isn’t scanning customers’ faces,
    a er teen sues for $1 billion
    A detective claims that Apple — or its security ﬁrm — used facial recognition
    so ware to have the wrong person arrested
    By Shannon Liao @Shannon_Liao               Apr 23, 2019, 5:40pm EDT




  Photo by Drew Angerer/Getty Images




    Apple is being accused of using facial recognition software in its Apple Stores to arrest
    the wrong person for theft — a New York student who’s now suing Apple for $1 billion.
    And while Apple tells The Verge it doesn’t use facial recognition technology in its stores,
    the case is weird enough, and there’s enough wiggle room, that it’s not clear if that’s the
    whole truth.

    Ousmane Bah, 18, claims in a lawsuit that he was incorrectly identified as the robber in
    several Apple Store thefts across multiple states, but denies that he’s the person in the
    photo that accompanied the warrant for his arrest. Backed by surveillance footage and
    the testimony of a detective, district attorneys in New York and Boston have already

https://www.theverge.com/tech/2019/4/23/18512942/apple-lawsuit-facial-recognition-nypd-1-billion-theft                                 1/3
5/28/2019                           Apple claims it isn’t scanning
                        Case 1:19-cv-03539-PKC                     customers’
                                                            Document      19-1faces, Filed
                                                                                     after teen sues for $1 billion
                                                                                              05/28/19         Page - The2Verge
                                                                                                                           of 3
    dropped the charges against Bah, the lawsuit states. (He is still being accused of larceny
    in New Jersey in a pending case, according to the document.)


    AN NYPD DETECTIVE FIRST NOTICED BAH “LOOKED NOTHING LIKE” THE VIDEO SUSPECT
    According to the lawsuit, NYPD detective John Reinhold first noticed that Bah “looked
    nothing like” the suspect in the surveillance video of a Manhattan Apple Store that was
    robbed. According to the lawsuit, the detective then explained that Apple’s security
    technology identifies suspects of theft using facial recognition technology.

    When we reached Reinhold on the phone for comment, he agreed that Apple doesn’t
    technically have facial recognition in its stores, but also that his statements as described
    in the lawsuit were correct. He declined to answer further questions, but it’s worth noting
    that the second defendant on the lawsuit, Security Industry Specialists, might explain the
    contradiction — it could have been that company which used facial recognition to
    analyze security footage after the fact, and possibly outside of Apple’s facilities.

    SIS Security doesn’t explicitly mention Apple as a client on its public website, but the
    third-party firm seems to have a long working relationship with Apple, and a 2016
    employee handbook hosted at its website specifies Apple as a client.

    The lawsuit states that Bah was presented with a police report which claimed a SIS loss
    prevention employee caught him stealing Apple Pencils on security video from a Boston
    Apple Store. Allegedly, Apple initially claimed it didn’t have surveillance video, but
    eventually produced the footage, according to the lawsuit.

    Bah claims that he couldn’t have attempted the Boston theft because he’d been
    attending his senior prom in Manhattan at the time, but speculates the real thief could
    have stolen his information from a learner’s permit he’d previously lost — one which
    didn’t have a photo.

    The lawsuit tries to justify the $1 billion claim by alleging that Apple and SIS caused harm
    to Bah by their wrongful actions, including causing him to be arrested by the NYPD at his
    home in four in the morning, forcing him to miss school and a midterm exam, which then
    hurt his grades. The suit claims Apple was negligent, intentionally inflicted emotional
    distress, and defamed and slandered Bah, among other charges.

https://www.theverge.com/tech/2019/4/23/18512942/apple-lawsuit-facial-recognition-nypd-1-billion-theft                            2/3
5/28/2019                           Apple claims it isn’t scanning
                        Case 1:19-cv-03539-PKC                     customers’
                                                            Document      19-1faces, Filed
                                                                                     after teen sues for $1 billion
                                                                                              05/28/19         Page - The3Verge
                                                                                                                           of 3
    Ousmane Bah vs. Apple and Security Industry Specialists by Anonymous x0vjYq on Scribd




https://www.theverge.com/tech/2019/4/23/18512942/apple-lawsuit-facial-recognition-nypd-1-billion-theft                            3/3
